PAGE, J.
This proceeding was instituted pursuant to section 2231, subd. 2, of the Code of Civil Procedure. The landlord not alone failed to prove either a demand of the rent or the service of the three days notice required by the said Code provision. On the contrary, he proved that no demand had been made. The proceeding should have been *352dismissed, upon the tenant’s motion, made at the conclusion of the trial.
Order reversed, with $30 costs, and proceeding dismissed without prejudice to the bringing of a proceeding after demand or notice. All concur.